                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA                     JS-6

                           CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                            Court Reporter:
          Rita Sanchez                             Not Reported

          Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
          None Present                             None Present

Proceedings (In Chambers):             ORDER RE: MOTION TO DISMISS OR IN
                                       THE ALTERNATIVE, TRANSFER VENUE
                                       TO THE WESTERN DISTRICT OF
                                       TENNESSEE, OR IN FURTHER
                                       ALTERNATIVE, MOTION TO DISMISS
                                       ALLEGATIONS OF NON-CALIFORNIA
                                       PUTATIVE CLASS MEMBERS [14]

       Before the Court is Defendant American Residential Services, LLC’s (“ARS”)
Motion to Dismiss or in the Alternative, Transfer Venue to the Western District of
Tennessee, or in Further Alternative, Motion to Dismiss Allegations of Non-California
Putative Class Members (the “Motion”), filed on May 10, 2019. (Docket No. 14).
Plaintiff Daniel Kissick filed an Opposition on June 17, 2019. (Docket No. 22). ARS
filed a Reply on June 1, 2019. (Docket No. 23). The Court has read and considered
the papers on the Motion, and held a hearing on July 15, 2019.

    For the reasons discussed below, the Motion is GRANTED in part and
DENIED in part as follows:

    GRANTED in part as to the request to transfer the action to the United States
     District Court for the Western District of Tennessee. ARS has established that
     transferring this action to Tennessee will be more convenient for the parties and
     witnesses, promote greater efficiency, reduce overall litigation costs, and better
     serve the interests of justice.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
       The Motion is otherwise DENIED without prejudice for refiling as a motion to
        dismiss in the Western District of Tennessee.

I.       BACKGROUND

      On February 27, 2019, Plaintiff commenced this putative class action against
ARS. (See generally Complaint (Docket No. 1)). Plaintiff’s operative Complaint
contains the following relevant, but few, allegations:

      Plaintiff is a resident of Whittier, California. (Id. ¶ 1). ARS is a Delaware
corporation with its principal place of business in Memphis, Tennessee. (Id. ¶ 2).

       On December 14, 2018, Plaintiff received a call from the telephone number
(615) 239-0855. (Id. ¶ 10). When he answered the call, “he heard a momentary
pause.” (Id. ¶ 12). It is unclear whether he actually heard anything else after the
momentary pause or spoke to anyone. He called the phone number back, and “a
recording plays a message starting: ‘Thank you for calling ARS Rescue Rooter.’” (Id.
¶ 11).

       Plaintiff alleges that the call and recording he heard are “hallmark[s] of a
predictive dialer,” in violation of the Telephone Consumer Protection Act (“TCPA”),
47 U.S.C. § 227. (Id. ¶¶ 12–13). He also alleges that ARS made the call without his
prior express written consent. (Id. ¶ 14).

      As a result of this call, Plaintiff asserts two claims for relief, for violations and
“knowing and/or willful violations” of the TCPA, on behalf of himself and a putative
nationwide class of individuals who received a similar call from ARS. (Id. ¶¶ 15–41).

II.      LEGAL STANDARD

      “For the convenience of parties and witnesses, in the interest of justice, a district
court may transfer any civil action to any other district or division where it might have
been brought . . . .” 28 U.S.C. § 1404(a). However, a motion to transfer should not
merely shift the inconvenience from the moving party to the opposing party. See
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986)
(affirming the denial of a transfer because the transfer “would merely shift rather than
eliminate the inconvenience”).

       “The burden is on the moving party to establish that a transfer will allow a case
to proceed more conveniently and better serve the interests of justice.” Allstar Mktg.
Group, LLC v. Your Store Online, LLC, 666 F. Supp. 2d 1109, 1131 (C.D. Cal. 2009);
see also Commodity Futures Trading Comm. v. Savage, 611 F.2d 270, 279 (9th Cir.
1979); STX, Inc. v. Trik Stik, Inc., 708 F. Supp. 1551, 1555–56 (N.D. Cal. 1988) (“In
seeking to transfer a case to a different district, a defendant bears a heavy burden of
proof to justify the necessity of the transfer. The plaintiff's choice of forum should not
be easily overturned”). The threshold question under section 1404(a) requires the court
to determine whether the case could have been brought in the forum to which the
transfer is sought.” Roling v. E*Trade Secs., LLC, 756 F. Supp. 2d 1179, 1184 (N.D.
Cal. 2010).

       “If venue would be appropriate in the would-be transferee court, then the court
must make an individualized, case-by-case consideration of convenience and fairness.”
Roling, 756 F. Supp. 2d at 1184. As part of this analysis, the Court may consider a
number of factors, including but not limited to (1) the location where the relevant
agreements were negotiated and took place; (2) the state that is most familiar with the
governing law; (3) the plaintiff’s choice of forum; (4) the respective parties’ contacts
with the forum; (5) the contacts relating to the plaintiff’s cause of action in the chosen
forum; (6) the differences in the costs of litigation in the two forums; (7) the
availability of compulsory process to compel attendance of unwilling non-party
witnesses; and (8) the ease of access to sources of proof. Jones v. GNC Franchising,
Inc., 211 F.3d 495, 498–99 (9th Cir. 2000).

III.   DISCUSSION

      As a threshold matter, the Court must determine whether the action could have
been brought in the Western District of Tennessee. See Roling, 756 F. Supp. 2d at
1184. The parties do not dispute that the action could have been brought there, and the

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
Court agrees that subject matter jurisdiction, personal jurisdiction, and venue would
have been proper if Plaintiff originally had filed the action in the Western District of
Tennessee. (See Mot. 9; Opp. at 7 n.2).

       Next, proceeding through the factors of the transfer analysis, the Court concludes
that the Motion should be granted:

       Plaintiff’s choice of forum. Plaintiff obviously chose to file the current action
in this District. “The most important consideration [in analyzing whether transfer
promotes the interests of justice] is whether the plaintiff’s chosen forum, which is
generally given substantial weight, should be disregarded.” Stock v. Xerox Corp., No.
15-cv-1747-MWF (KESx), 2016 WL 5867436, at *4 (C.D. Cal. Apr. 13, 2016).
“[P]laintiff’s choice of forum should not be easily overturned.” STX, Inc., 708 F. Supp.
at 1555–56.

       However, a district court accords “minimal consideration” to a plaintiff’s choice
of forum in representative actions, even when the plaintiff chooses his or her home
forum. Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987) (concluding that “the named
plaintiff’s choice of forum is given less weight” and that “the district court did not
abuse its discretion in deciding to transfer this action pursuant to [§ 1404(a)]”); 15
Charles Alan Wright, et al., Fed. Prac. & Proc. § 3848 (4th ed. 2017) (“[C]ourts have
held that the factor is entitled to little weight in shareholder derivative litigation and in
class actions.”). Plaintiff acknowledges this rule. (See Opp. at 8).

       Moreover, deference to a plaintiff’s choice of forum “is diminished if the
moving party establishes” that “the operative facts have not occurred within the
forum”, “the forum has no particular interest in the parties or subject matter”, the forum
is not the primary residence of either party, or the subject of the litigation is not
substantially connected to the forum. Stock, 2016 WL 5867436, at *4 (quoting Catch
Curve, Inc. v. Venali, Inc., No. 05-CV-4820-DDP (AJWx), 2006 WL 4568799, at *2
(C.D. Cal. Feb. 27, 2006)).

       Here, although Plaintiff resides in California, ARS is a Delaware corporation
with its principal place of business in Tennessee. (Compl. ¶¶ 1–2). ARS argues that
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
Plaintiff’s choice of a California forum “deserves little (if any) weight in the analysis”
because the operative facts giving rise to his TCPA claims occurred in Tennessee.
(Mot. at 12). ARS points out, for instance, that “the ARS employee responsible for
overseeing ARS’s marketing operations works out of ARS’s corporate offices in
Memphis” and that same employee is “assisted by approximately fifteen other ARS
employees who also work in Memphis.” (Id. (citing Declaration of Neal Zamore
(“Zamore. Decl.”) ¶ 4 (Docket No. 14-1)). ARS also notes that the decisions about
national marketing, “including what types of consumers may be called,” are made by
ARS employees and executives in Memphis. (Id. (citing Zamore Decl. ¶¶ 5–6)).

       The Court is persuaded by ARS’s argument, as the Complaint does not allege
that any other operative facts occurred in California apart from Plaintiff’s receipt of the
telephone call. (See Opp. at 9). Contrary to Plaintiff’s contention that the only
operative facts are that he “resides in this District and received the call(s) at issue in
this District,” this action will necessarily involve numerous other operative facts about
ARS’s business practices and decisions behind the call that was alleged to be in
violation of the TCPA, whether an automated dialer was used, etc. (Id.).

       It is not readily apparent that other operative facts occurred in California. See,
e.g., Rabinowitz v. Samsung Elec. Am, Inc., No. 14-CV-801-JCS, 2014 WL 5422576, at
*4 (N.D. Cal. Oct. 10, 2014) (affording the plaintiff’s choice of forum “minimal
deference,” concluding that there are no allegations that “relevant facts occurred in this
district . . . [and] that Samsung’s marketing decisions emanated from the District of
New Jersey,” and transferring action to New Jersey pursuant to § 1404). Neither is it
readily apparent that this forum has a special interest in this litigation apart from
efficiently and fairly resolving the dispute between the parties.

      Accordingly, the Court accords minimal weight to Plaintiff’s choice of forum.

       Convenience of the parties. As discussed above, ARS has its principal place of
business in Tennessee and Plaintiff is a California resident. ARS argues that it would
be more convenient for it to litigate in Tennessee and “any resulting inconvenience
Plaintiff may claim to suffer would be negligible.” (Mot. at 12–13). ARS explains

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
that, among other things, “Plaintiff will not be required to appear at most hearings, and
ARS’s attorneys are willing travel to California to depose Plaintiff.” (Reply at 12).

        In response, Plaintiff contends that “litigating this case in Tennessee is obviously
inconvenient for [him]” and “he should not have to travel across the country to seek
redress.” (Opp. at 9). As a result, Plaintiff argues that transferring this action merely
shifts the inconvenience from ARS to Plaintiff, rather than “result[ing] in an aggregate
benefit to all.” (Id.).

       The Court agrees with Plaintiff that the transfer should not simply shift the
inconvenience from ARS to Plaintiff. See Decker Coal Co., 805 F.2d at 843 (noting
that a motion to transfer should not merely shift the inconvenience from the moving
party to the opposing party). But the Court also notes that there is no indication that
ARS has any substantial connection to California and, as noted above, many of the
operative facts underlying Plaintiff’s alleged TCPA violations occurred in Tennessee.
See Reflex Media, Inc. v. Doe No. 1, No. 18-cv-5018-PJH, 2018 WL 6728010, at *2
(N.D. Cal. Dec. 21, 2018) (noting that the convenience of the parties factor weighs in
favor of transfer because “plaintiff does not allege that any party has any relevant
contact with California and plaintiff’s causes of action’s relation to this forum is, at
best, tenuous”).

      Accordingly, this factor is neutral.

       Convenience of the witnesses and availability of compulsory process. “The
relative convenience to the witnesses is often recognized as the most important factor
to be considered in ruling on a motion under § 1404(a).” Metz v. U.S. Life Ins. Co. in
City of N.Y., 674 F. Supp. 2d 1141, 1147 (C.D. Cal. 2009). The convenience of non-
party witnesses is of primary importance. Id.

      Here, ARS argues that several of its key potential witnesses all work and reside
in Tennessee, including: (1) Neal Zamore, Senior Vice President and Chief Marketing
Officer; (2) Brenda Downs, Vice President of Customer Relations; (3) Patti Cole,
Director of Special Projects; (4) Michelle Jakubiak, Marketing Director of the East
Zone; (5) Peter Simpson, Director of Digital Marketing; (6) Stacey Besinger, IT
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
Telecom Manager; and (7) Chris Mellon, Vice President of Marketing for the West
Zone. (Mot. at 15). ARS notes that Ms. Downs is “involved in implementing ARS’s
marketing strategies” and Ms. Besinger has “knowledge regarding ARS’s ownership of
telephone numbers.” (Id.). The other named employees and executives have various
responsibilities for overseeing marketing efforts of ARS, including interactions with
consumers. (Id.).

       ARS contends that requiring all of its potentially relevant witnesses “to travel to
California to participate in this litigation—for hearings, depositions, and trial—would
be inconvenient to these important witnesses” and “costly and disruptive to ARS’s
business operations.” (Id.; Reply at 11–12). ARS finally argues that Plaintiff “might
be the only witness for his side.” (Mot. at 16; Reply at 11–12).

       In opposition, Plaintiff argues that “[a]ll of the potential witnesses [ARS]
identifies are current ARS employees,” and should presumed to be willing to testify at
out-of-state actions. (Opp. at 10). Plaintiff further argues that “[i]t is not surprising
that ARS, a large corporation, may have more party witnesses than Plaintiff,” who may
likely be the only fact witness to testify. (Id. at 11). Plaintiff also points out that if
there are non-party witnesses, the parties may reach agreement for an alternative
method of testimony, such as by video conference. (Id.).

       As an initial matter, neither party has specifically identified a third-party witness
with material information who is likely to be deposed or testify at trial. While, as
noted, the Court generally focuses on the convenience of third-party witnesses in
analyzing this factor, where there are no such witnesses, the Court can evaluate the
convenience of party witnesses. See, e.g., Foster v. Nationwide Mut. Ins. Co., No. 07-
CV-4928-SI, 2007 WL 4410408, *3 (N.D. Cal. Dec. 14, 2007) (noting that “neither
party has identified any third-party witnesses at all” and concluding that where “the
convenience of third-party witnesses is not a relevant factor, [the court] will instead
focus on the convenience of the parties and witnesses affiliated with the parties”);
Mirza v. Central Asia Inst., No. 14-CV-1542-MMM (PJWx), 2014 WL 12663437, at
*8 (C.D. Cal. May 27, 2014) (same).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              7
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
       At the hearing, Plaintiff noted that ARS has 14 locations in California,
suggesting that it should not be difficult for ARS to litigate in this District. But there is
no indication that the witnesses expected to be deposed and testify at trial work in those
14 locations. Moreover, when the convenience of the party witnesses is considered, it
is clear that Tennessee is the more convenient forum. See, e.g., Skyriver Tech.
Solutions, LCC v. OCLC Online Comp. Lib. Cntr., Inc., No. 10-CV-3305-JSW, 2010
WL 4366127, at *3 (N.D. Cal. Oct. 28, 2010) (“To the minimal extent that the
convenience of party witnesses is relevant, this factor favors transfer.”).

       At the hearing, Plaintiff also argued that putative class actions, such as this
action, rarely proceed to trial so the convenience of the party witnesses should be
diminished. The Court is not persuaded because the transfer analysis does not create an
exception for likelihood of trial or settlement. Instead, the transfer analysis simply
considers the relative convenience of the witnesses. See Virginia A. Phillips & Karen
L. Stevenson, Rutter Group Practice Guide: Federal Civil Procedure Before Trial,
California and Ninth Circuit Editions, § 4:733 (updated Apr. 2019) (“The court will
consider not only the number of witnesses located in the respective districts, but also
the nature and quality of their testimony in relation to the issues in the case. . . . [W]hen
the distance between an existing venue for trial of a matter and a proposed venue under
§ 1404(a) is more than 100 miles, the factor of inconvenience to witnesses increases in
direct relationship to the additional distance to be traveled.”) (citations omitted).

       Moreover, other district courts have frequently found it is more convenient and
preferable for witnesses to testify in person at depositions and trial. See, e.g., Stock,
2016 WL 5867436, at *4 (“[A]lthough Plaintiffs claim that their counsel could travel to
New York to take depositions, and then use deposition testimony at trial in this Court,
it would be certainly more convenient if the witnesses could testify in person where
they reside.”); Cambridge Filter Corp. v. Int’l Filter Co., Inc., 548 F. Supp. 1308, 1311
(D. Nev. 1982) (“[D]epositions are a poor substitute for live testimony . . . .
[A]vailability of compulsory process to compel the attendance of unwilling witnesses is
an important factor.”).

      Accordingly, this factor weighs in favor of transfer.
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              8
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
       State that is most familiar with the governing law. ARS argues that “[d]istrict
courts in California and Tennessee are equally familiar with TCPA claims.” (Mot. at
18). In response, Plaintiff argues that while “the Western District of Tennessee has no
greater familiarity with or interest in adjudicating the class claims than this Court,” this
District has “far more experience with the TCPA.” (Opp. at 12). According to
Plaintiff, this District “has the advantage of looking to the large body of case law
concerning the [TCPA]” and therefore is most familiar with the governing law. (Id.).

      The Court is not persuaded by Plaintiff’s contention and has no reason to
question the ability of the United States District Court for the Western District of
Tennessee to correctly apply the law governing the TCPA.

      Accordingly, this factor is neutral.

       Costs of litigation. “The relative ability of litigants to bear the expenses of trial
in a particular forum is a factor to be considered in ruling on a motion to transfer.” Toy
v. General Elec. Co., No. 95-CV-20060-RPA, 1995 WL 396848, at *3 (N.D. Cal. June
27, 1995).

        ARS argues that “it is likely that the discovery burdens in this case will fall more
heavily on ARS, given that Plaintiff’s allegations focus on ARS’s alleged conduct in
connection with ARS’s marketing program.” (Mot. at 18; see Reply at 14). Because
many, if not all, of ARS’s key witnesses reside in Tennessee, as noted above, and
important document repositories are located there, ARS contends that transferring this
action to the Western District of Tennessee would greatly reduce the overall costs of
litigation. (Mot. at 18; see Reply at 14).

        In response, Plaintiff points out that ARS “has not provided any support for the
contention that litigating Plaintiff’s claims in this [D]istrict will result in higher
litigation costs.” (Opp. at 13). The Court is not convinced by Plaintiff’s argument.

       For the reasons stated in connection with the convenience of the witnesses
factor, the Court concludes that there is a possibility of achieving greater judicial
economy and lower overall litigation costs if the case were to transfer to Tennessee.
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              9
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
See Lodestar Anstalt v. Bacardi & Co. Ltd., No. 16-CV-6411-CAS (FFMx), 2017 WL
1434265, at *5 (C.D. Cal. Apr. 21, 2017) (transferring action to Florida, in part,
because “litigation costs are reduced when venue is located near the most witnesses
expected to testify”).

      Accordingly, this factor weighs in favor of transfer.

       Ease of access to sources of proof. Although the physical location of
documents no longer carries much weight in the transfer analysis given that technology
has made it easier for documents to be transferred to different locations, ease of access
to sources of proof is still a relevant factor to consider. See Metz v. U.S. Life Ins. Co. in
City of New York, 674 F. Supp. 2d 1141, 1149 (C.D. Cal. 2009).

       For many of the reasons already discussed, such as convenience of the fact
witnesses and the location of document repositories, the Court concludes that access to
sources of proof is more readily available in Tennessee. But the Court also does not
place significant weight on this factor in the transfer analysis because of the relative
ease of access to electronically stored documents.

      Accordingly, this factor marginally weighs in favor of transfer.

       In sum, the Court accords minimal weight to Plaintiff’s choice of forum and
concludes that all of the remaining Jones factors are either neutral or weigh in favor of
transfer.

IV.   CONCLUSION

      The Motion is GRANTED in part to the extent it seeks to transfer the action to
the Western District of Tennessee and is otherwise DENIED without prejudice.
Specifically, this Court is not ruling on the merits of the Rule 12(b)(6) motion.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              10
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 19-1460-MWF (SSx)                    Date: July 18, 2019
Title:   Daniel Kissick v. American Residential Services, LLC
       The Clerk of the Court is ORDERED to transfer this action to the United States
District Court for the Western District of Tennessee.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              11
